Citation Nr: 1436562	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-49 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a temporary total rating based on a period of convalescence under 38 C.F.R. § 4.30 (2013).

4.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for residuals of the removal of cancerous tissue on the right posterior shoulder at a Department of Veterans Affairs Medical Center in October 2007.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran later testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2012.  A transcript of the proceeding is included in his file.  

In January 2011, the Veteran filed a claim for service connection ischemic heart disease and B-cell leukemia.  The RO provided him with a duty to notify letter that same month.  It does not appear that the claims were adjudicated - however, the Board observes that the claim for service connection for ischemic heart disease is already in appellate status. 

In a January 2014 rating decision, the RO denied service connection for sleep apnea, including secondary to service-connected PTSD.  The Veteran has not appealed the determination and the issue is not before the Board.  It will not be addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

At his April 2012 videoconference hearing, the Veteran testified that there were outstanding treatment records available.  Specifically, he reported that he was scheduled to receive treatment for his claimed disabilities, including ischemic heart disease, in the weeks following his hearing.  A review of his file shows that the most recent VA treatment records date to January 2012.  A review of the Veteran's electronic records in Virtual VA (VVA) and Veterans Benefits Management System (VBMS) also contain records only to January 2012.  Hence, current treatment records must be obtained and associated with the Veteran's file.  

With regard to the claim for service connection for ischemic heart disease, a VA record dated in July 2009 noted that a nuclear perfusion scan showed a "possible small area of mild to moderate reversible ischemia."  A cardiac catheterization was negative.  Another VA record dated in January 2010 noted a past medical history of coronary artery disease.  However, upon VA examination in September 2010, he was diagnosed with hypertension without hypertensive heart disease.  At his hearing, the Veteran testified that he has been diagnosed with ischemic heart disease.  As such, the Board finds that another VA examination is necessary.  

With regard to the claim for compensation pursuant to 38 U.S.C.A. § 1151, the Board observes that 38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013).  

The Veteran underwent excision of cancerous tissue on his right posterior back in October 2007 at a VA facility.  He subsequently complained of pain in the area and testified that he developed a neuroma.  An opinion is necessary to ascertain whether there is additional disability due to VA negligence.  

Finally, the Veteran has also testified that he participated in VA's vocational rehabilitation program.  The folder should be associated with his file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities since January 2012.  After securing the necessary release, the RO should obtain these records.  Duplicate records should not be placed in the file.  

2.  The RO should obtain the Veteran's Chapter 31 vocational rehabilitation folder and associate it with the claims folder.  

3.  The Veteran should be afforded a VA heart examination to ascertain whether he has ischemic heart disease.  The claims folder should be made available to the examiner for review before the examination.  All necessary testing should be accomplished.  

4.  The Veteran should be afforded a VA examination to ascertain whether he has additional chronic disability of the right posterior shoulder as a result of the cancerous tissue excision performed in October 2007.  The claims folder should be made available to the examiner for review before the examination.  After a thorough evaluation and review of the file, the clinician should provide an opinion as to whether it is at least as likely as not that the Veteran has additional disability of the right posterior shoulder that is proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, as a result of procedure performed in October 2007.  

All findings and conclusions should be set forth in a legible report; the opinion should be supported by a reasoned medical explanation citing to clinical findings documented in the record as appropriate.  

5.  The Veteran should also be afforded a VA mental examination to ascertain the current severity of his service-connected PTSD and to assess his current level of occupational and social impairment.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should examine the Veteran, review the Veteran's claims folder and provide all necessary clinical factors required in an examination worksheet.  All necessary special studies or tests are to be accomplished.  

The examiner must elicit from the Veteran and record, a full work and educational history.  Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected PTSD alone renders him unable to secure or follow a substantially gainful occupation.  

6.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claims on appeal.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

